Exhibit 10.1

FIRST AMENDMENT

TO THE

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

CAESARS GROWTH PARTNERS, LLC

This First Amendment (this “Amendment”) to the Amended and Restated Limited
Liability Company Agreement of Caesars Growth Partners, LLC, a Delaware limited
liability company (the “Company”), dated as of October 21, 2013 (the “CGP
Operating Agreement”), is dated and effective as of September 23, 2016, is being
entered into by and among Caesars Acquisition Company, a Delaware corporation
(“CAC”), in its capacity as the Company’s managing member and as a Member (as
defined below), HIE Holdings, Inc., a Delaware corporation and Harrah’s BC,
Inc., a Delaware corporation (each, a “CEC Member”, and together, the “CEC
Members”, and collectively with CAC, the “Members”), and Caesars Entertainment
Corporation, a Delaware corporation (“CEC”). Capitalized terms used in this
Amendment but not otherwise defined herein shall have the meanings given to such
terms in the CGP Operating Agreement.

WHEREAS, in accordance with Section 15.5 of the CGP Operating Agreement, the
Managing Member, CEC and the Members wish to amend the CGP Operating Agreement
to provide for a special distribution to the Members as set forth herein.

NOW, THEREFORE, in consideration of the promises and the mutual agreements
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

ARTICLE I.

AMENDMENTS

Section 1.1 Section 1.1 of the CGP Operating Agreement. The following
definitions shall be added to Exhibit A-1 of the CGP Operating Agreement in
alphabetical order:

“Actual CAC Special Distribution Amount” means the amount of CAC Special
Distributions actually made pursuant to Section 6.9(b).

“Actual CEC Special Distribution Amount” means the amount of CEC Special
Distributions actually made pursuant to Section 6.9(a).

“CAC Special Distributions” has the meaning set forth in Section 6.9(b).

“CAC Tax Liability Amount” means a cash amount sufficient to enable CAC to pay
its aggregate tax liabilities in connection with the CIE Sale Transaction as
determined by the Managing Member; provided that such amount shall not exceed
$300 million in the aggregate.



--------------------------------------------------------------------------------

“CEC Special Distributions” has the meaning set forth in Section 6.9(a).

“CIE Sale Transaction” means the sale of the social and mobile games business of
CIE pursuant to that certain Stock Purchase Agreement, dated as of July 30,
2016, by and among Alpha Frontier Limited, CIE, and, solely for the purposes set
forth therein, Caesars Growth Partners, LLC, a Delaware limited liability
company, and CIE Growth, LLC, a Delaware limited liability company.

“Pro Rata CEC Special Distribution Amount” means an amount equal to the quotient
obtained by dividing (a) the Actual CAC Special Distribution, by (b) a fraction,
the numerator of which is the Company Percentage Interest held by CAC as of the
closing of the CIE Sale Transaction, and the denominator of which is the Company
Percentage Interests held by the CEC Members in the aggregate as of the closing
of the CIE Sale Transaction.

“Special Distributions” means, collectively, the CAC Special Distributions and
the CEC Special Distributions.

Section 1.2 New Section 6.9 of the CGP Operating Agreement. A new Section 6.9 of
the CGP Operating Agreement shall be added after Section 6.8 of the CGP
Operating Agreement as follows:

“6.9. Special Distributions. Following the consummation of the CIE Sale
Transaction, notwithstanding anything to the contrary in this Agreement
(including, without limitation, Sections 6.2, 6.3, 6.4, 6.5 and 12.2), the
Company shall make special distributions to the Members from the proceeds of the
CIE Sale Transaction, as follows:

(a) from time to time, upon the reasonable request of CEC and to the extent (i)
permitted by that certain CIE Proceeds and Reservation of Rights Agreement,
dated as of September 9, 2016, by and among CIE, CAC, CEC and CEOC and (ii) that
there is no action, suit or proceeding preventing such distribution, to the CEC
Members, an aggregate cash amount not to exceed the sum of: (x) $200 million for
the payment of professional fees and (y) $50 million to replenish a deposit
previously made by CEC for the support or advancement of a proposed casino
project in South Korea (collectively, the “CEC Special Distributions”); and

(b) from time to time, when and as determined by the Managing Member, to CAC, an
aggregate cash amount not to exceed the CAC Tax Liability Amount (the “CAC
Special Distributions”).

In addition, notwithstanding anything to the contrary in this Agreement, the
parties hereto agree that (i) the Special Distributions shall not be taken into
account for purposes of determining the amounts that any Member is entitled to
receive under Sections 6.3 or 12.2, except to the extent provided in Section
12.2(c); (ii) without limiting the Special Distributions, no other distribution
that constitutes a Tax Distribution shall be made to any Member as a result of
any



--------------------------------------------------------------------------------

income or gains arising out of the CIE Sale Transaction; (iii) the proceeds of
the CIE Sale Transaction used to pay the Special Distributions shall not be
deemed proceeds of a Liquidation Event or a Partial Liquidation for purposes of
this Agreement and the remaining proceeds of the CIE Sale Transaction shall be
distributed at such time as the Managing Member shall determine as a Partial
Liquidation in accordance with this Agreement; and (iv) for purposes of
Section 6.2 (Allocations), Net Profits (and to the extent necessary, individual
items of income or gain) attributable to the CIE Sale Transaction shall be
allocated among the Members on a pro rata basis in accordance with their
relative Company Percentage Interests.”

Section 1.3 Amendment to Section 12.2 of the CGP Operating Agreement.
Section 12.2 of the CGP Operating Agreement is hereby amended to read in its
entirety as follows:

“12.2 Distribution of Liquidation Proceeds. Upon the occurrence of a Liquidation
Event, the Managing Member will take full account of the Company’s liabilities
and assets, and the Company’s assets will be liquidated as promptly as is
consistent with obtaining the fair value thereof, subject to applicable gaming
regulatory Laws (“Liquidation”). Additionally, assets of the Company may, from
time to time, be sold or otherwise disposed of, either in a single transaction
or a series of transactions, at a fair value greater than or equal to
$20,000,000 (such transaction or transactions, a “Partial Liquidation”). The
proceeds from any Liquidation or Partial Liquidation will be applied and
distributed in the following order:

(a) First, to the payment and discharge of all of the Company’s debts and
liabilities (including debts and liabilities to the Members, to the extent
permitted by Law), whether by payment or the making of reasonable provision for
payment thereof;

(b) Second, 100% to the holders of Class A Units (pro rata based on the relative
amounts distributable to each such holder pursuant to this Section 12.2(b))
until the aggregate amount distributed in respect of each Class A Unit pursuant
to this clause (b) and Section 6.3 hereof (inclusive of any amounts previously
received in respect of each such Class A Unit pursuant to this clause (b))
equals the Class A Liquidation Preference Amount in respect of each such Class A
Unit as of the date of such distribution;

(c) Third, 100% to the CEC Members, an aggregate amount of cash equal to the
difference between (i) the Pro Rata CEC Special Distribution Amount and (ii) the
Actual CEC Special Distribution Amount;

(d) Fourth, 100% to the holders of Class B Units (pro rata based on the relative
amounts distributable to each such holder pursuant to this Section 12.2(c))
until the aggregate amount distributed in respect of each Class B Unit pursuant
to this clause (d) and Section 6.3 hereof (and in the case of a Class B Unit
that was converted from a Class A Unit, pursuant to clause (b) of this
Section 12.2 in



--------------------------------------------------------------------------------

respect of such Unit) (inclusive of any amounts previously received in respect
of each such Class B Unit pursuant to this clause (d)) equals (i) with respect
to any Class B Units held by any Member other than CAC, the Class B Member Unit
Amount in respect of each such Class B Unit as of the date of such distribution,
and (ii) with respect to any Class B Units held by CAC, the Class B CAC Unit
Amount in respect of each such Class B Unit as of the date of such distribution;
and

(e) Thereafter, 100% to the Members in accordance with Section 6.3.

To the extent any Member receives an amount pursuant to clauses (b), (c), (d) or
(e) of this Section 12.2 that exceeds such Member’s Adjusted Capital Account
(after taking into account all adjustments, contributions and distributions made
prior to the Liquidation), such excess shall be treated as a “guaranteed
payment” made to such Member within the meaning of Section 707(c) of the Code.”

ARTICLE II.

MISCELLANEOUS

Section 2.1 Effect on Agreement. Except as expressly amended by this Amendment,
the CGP Operating Agreement shall remain in full force and effect in accordance
with its terms. As amended hereby, the CGP Operating Agreement is hereby
ratified and confirmed in all respects.

Section 2.2 Binding Effect. This Amendment shall be binding upon and shall inure
to the benefit of CAC, as the Company’s managing member, CEC and each Member and
their respective heirs, permitted successors, permitted assigns, permitted
distributees, and legal representatives; and by their signatures hereto, CAC, as
the Company’s managing member, CEC and each Member intends to and does hereby
become bound. Nothing expressed or mentioned in this Amendment is intended or
shall be construed to give any Person other than the parties hereto and their
respective permitted successors and assigns any legal or equitable right, remedy
or claim under, in or in respect of this Amendment or any provision herein
contained. For purposes of this Amendment, “Person” means any natural person,
corporation, limited partnership, general partnership, limited liability
company, joint stock company, joint venture, association, company, estate,
trust, bank trust company, land trust, business trust, or other organization,
whether or not a legal entity, custodian, trustee-executor, administrator,
nominee or entity in a representative capacity and any government or agency or
political subdivision thereof.

Section 2.3 Merger Agreement. Each of CAC and CEC acknowledge and agree that
nothing in this Amendment shall amend, alter or modify in any respect the terms
of, or constitute a consent, approval or waiver of rights under, that certain
Amended and Restated Agreement and Plan of Merger, dated as of July 9, 2016,
between CAC and CEC (the “Merger Agreement”), including, without limitation, in
respect of each party’s covenants and obligations under Section 5.2 of the
Merger Agreement (as such covenants and obligations relate to the proposed
casino project in South Korea or otherwise).



--------------------------------------------------------------------------------

Section 2.4 Governing Law; Severability. This Amendment, and all rights and
remedies in connection therewith, will be governed by, and construed under, the
applicable laws of the State of Delaware, without regard to otherwise governing
principles of conflicts of law (whether of the State of Delaware or otherwise)
that would result in the application of the laws of any other jurisdiction. If
any provision of this Amendment is held to be illegal, invalid or unenforceable
under present or future applicable laws effective during the term of this
Amendment, such provision shall be fully severable; this Amendment shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of this Amendment; and the remaining provisions of
this Amendment shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Amendment. Furthermore, in lieu of each such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Amendment a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid, and enforceable.

Section 2.5 Counterparts. This Amendment may be executed in any number of
counterparts (including facsimile counterparts), all of which together shall
constitute a single instrument.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, the Managing Member and the other Members, and
CEC have executed this Amendment as of the date first set forth above.

 

MANAGING MEMBER: CAESARS ACQUISITION COMPANY By:  

/s/ Craig Abrahams

  Name:   Craig Abrahams   Title:   CFO CEC: CAESARS ENTERTAINMENT CORPORATION
By:  

/s/ Scott E. Wiegand

  Name:   Scott E. Wiegand   Title:   SVP, Deputy General Counsel and Corporate
Secretary

 

[Signature Page to Amendment to CGP Operating Agreement]



--------------------------------------------------------------------------------

MEMBERS: CAESARS ACQUISITION COMPANY By:  

/s/ Craig Abrahams

  Name: Craig Abrahams   Title:   CFO HIE HOLDINGS, INC. By:  

/s/ Scott E. Wiegand

  Name: Scott E. Wiegand   Title:   Secretary HARRAH’S BC, INC. By:  

/s/ Scott E. Wiegand

  Name: Scott E. Wiegand   Title:   Secretary

 

[Signature Page to Amendment to CGP Operating Agreement]